     Case 3:18-cv-02329-BEN-JLB Document 23 Filed 06/03/21 PageID.221 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   LIBERTY MUTUAL INSURANCE              ) Case No.: 3:18-cv-02329-BEN-JLB
12   COMPANY, a Massachusetts corporation, ) Related Case: 3:18-mc-00502
                   Plaintiff,              )
13                                         ) ORDER GRANTING THE
14   v.                                    ) STIPULATION AND JOINT
                                           ) MOTION TO STAY THE CASE
15   RONALD B. GREY, an individual;
                                           )
     MODERN ALLOYS, INC., a California
16                                         ) [ECF No. 22]
     corporation,
                                           )
17                 Defendant.              )
18
19 I.      INTRODUCTION
20         This matter arises from a judgment secured by Plaintiff LIBERTY MUTUAL
21 INSURANCE COMPANY, a Massachusetts corporation (“Plaintiff”) against Defendants
22 RONALD B. GREY, an individual (“Mr. Grey”), and MODERN ALLOYS, INC., a
23 California corporation (collectively, “Defendants”) in the amount of $769,496.85 for
24 damages and $18,989.94 for attorneys’ fees in case number SA-cv-15-2117-JLS-JCGx in
25 United States District Court for the Central District of California (the “Underlying
26 Judgment”). ECF No. 1.
27         With no activity in this case for more than one year, the Court set a Status
28 Conference for Wednesday, April 21, 2021, at 10:30 a.m. At the Status Conference, the

                                             -1-
                                                                        3:18-cv-02329-BEN-JLB
     Case 3:18-cv-02329-BEN-JLB Document 23 Filed 06/03/21 PageID.222 Page 2 of 5



 1
     Parties indicated that Mr. Grey has been making payments according to their agreement,
 2
     but given his payments will likely continue for many more years, the parties filed a Joint
 3
     Motion to Stay the Case following the Status Conference. ECF No. 22. Upon review,
 4
     the Court finds good cause exists for GRANTING the Joint Motion.
 5
     II.   BACKGROUND
 6
           On July 13, 2016, Plaintiff obtained the Underlying Judgment, ECF No. 1, which
 7
     arose out of Mr. Grey’s personal guarantee of a business debt, ECF No. 11 at 2.
 8
           On April 13, 2018, Plaintiff brought this case seeking to register the Judgment
 9
     secured against Defendants in the United States District Court for the Southern District
10
     of California. ECF No. 1.
11
           On May 17, 2018, Plaintiff filed an Affidavit and Request for Issuance of a Writ of
12
     Execution, ECF No. 2, which the Clerk of the Court issued on May 30, 2018, ECF No. 3.
13
     The Writ of Execution listed the total amount as $796,055.81, which included interest
14
     after judgment, and listed the daily interest from the date of the writ as $11.23. ECF No.
15
     3. On July 31, 2018, the U.S. Marshals Service served a wage garnishment or Earnings
16
     Withholding Order (“EWO”) on Oak Creek Energy, Mr. Grey’s employer. ECF No. 4.
17
     On August 16, 2018, Plaintiff attached Mr. Grey’s paycheck with the EWO, and as of
18
     November 13, 2018, $7,884.00 had been garnished. ECF No. 11 at 2:4-6. Shortly
19
     thereafter, on August 31, 2018, Mr. Grey filed a Claim of Exemption, offering to have
20
     only $50.00 withhold from his paycheck each month. ECF No. 5.
21
           On September 11, 2018, Plaintiff opposed Mr. Grey’s Claim of Exemption. ECF
22
     No. 7. Thereafter, Liberty filed a Notice of Hearing and a Notice of Opposition to the
23
     Claim of Exemption. See ECF Nos. 6, 7. The Court construed Liberty’s Notices of
24
     Hearing and Opposition as a motion seeking court action and ordered Grey to file a reply
25
     or response to Liberty’s Opposition. ECF No. 10. On November 13, 2018, Mr. Grey
26
     replied, advising that he (1) gets paid two (2) times per month and (2) has a set salary,
27
     pursuant to which he receives $12,522.00 per month. ECF No. 11 at 2:8-9.
28
           On December 21, 2018, Magistrate Judge Jill Burkhardt ordered additional briefing
                                                 -2-
                                                                             3:18-cv-02329-BEN-JLB
     Case 3:18-cv-02329-BEN-JLB Document 23 Filed 06/03/21 PageID.223 Page 3 of 5



 1
     from Mr. Grey, which was received, and set a hearing on the motion for January 9, 2019,
 2
     see ECF Nos. 12, 13, which was subsequently continued to January 23, 2019 at 11:00
 3
     a.m., ECF No. 14.
 4
           On January 15, 2019, before the hearing date, Plaintiff and Mr. Grey submitted a
 5
     Stipulation for Settlement of Claim of Exemption of Mr. Grey Regarding Plaintiff’s Wage
 6
     Garnishment. ECF No. 15. Accordingly, on January 23, 2019, Judge Burkhardt vacated
 7
     the hearing and held an informal telephonic Status Conference regarding the pending Joint
 8
     Motion with counsel for the parties. See ECF Nos. 16, 17.
 9
           On January 24, 2019, Judge Burkhardt issued an Order (1) Granting the Joint
10
     Motion for Settlement of Mr. Grey’s Claim of Exemption Regarding Plaintiff’s Wage
11
     Garnishment (2) and Denying as Moot, Plaintiff’s Notice of Hearing and Opposition to
12
     the Claim of Exemption. ECF No. 18.       Judge Burkhardt also ordered that:
13
           1.     All sums that have been garnished pursuant to the EWO, and which had been
14
     delivered by the U.S. Marshals Service to Plaintiff’s counsel on or before January 9, 2019,
15
     would remain Plaintiff’s property;
16
           2.     For each pay period for which the U.S. Marshals Service has received
17
     garnished wages from Mr. Grey’s employer, and which the U.S. Marshals Service has in
18
     its possession as of the below dates, would be distributed as follows for each pay period:
19                                               No. of Amount Distributed
                                                                                     Amount
20                     Dates:                     Pay         Per Pay Period:
                                                                                     Repaid:
                                                Periods: Plaintiff: Mr. Grey:
21    January 11, 2019-January 15, 2019:           1         $800.00     Balance $800.00
22    January 15, 2019-November 16, 2019: 20                 $500.00     Balance $10,000.00
      December 1, 2019-February 16, 2020:          5         $800.00     Balance $4,000.00
23    March 1, 2020-December 31, 2020:            20        $1,000.00 Balance $20,000.00
24                                                         Amounts authorized
                                                           by the California
25    December 31, 2020-Until Paid in Full:                                         Unknown
                                                           Code of Civil
26                                                         Procedure
      TOTAL:                                                                        $34,800.00
27
           3.     That from January 9, 2019 through December 31, 2020, assuming the
28

                                                 -3-
                                                                              3:18-cv-02329-BEN-JLB
     Case 3:18-cv-02329-BEN-JLB Document 23 Filed 06/03/21 PageID.224 Page 4 of 5



 1
     garnishment on the wages continues to be made in compliance with this Order, Plaintiff
 2
     would forebear from issuing any bank levies on any bank account in Mr. Grey’s name. If
 3
     Mr. Grey becomes unemployed during this time period or the garnishment/EWO
 4
     terminates for any reason other than by Plaintiff’s action, Plaintiff’s forbearance would
 5
     terminate as well.
 6
            On May 19, 2021, Judge Burkhardt held a telephonic status conference in this
 7
     matter to follow up on the status of Mr. Grey’s payments. ECF No. 21.
 8
            On May 26, 2021, the parties filed the instant Stipulation for Stay of Proceedings.
 9
     ECF No. 22.
10
     III.   LEGAL STANDARD
11
            A court’s power to stay proceedings is incidental to the inherent power to control the
12
     disposition of its cases in the interests of efficiency and fairness to the court, counsel, and
13
     litigants. Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). A stay may be granted
14
     pending the outcome of other legal proceedings related to the case in the interests of judicial
15
     economy. Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979).
16
     Discretion to stay a case is appropriately exercised when the resolution of another matter
17
     will have a direct impact on the issues before the court, thereby substantially simplifying
18
     the issues presented. Mediterranean Enters., Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465
19
     (9th Cir. 1983). In determining whether a stay is appropriate, a district court “must weigh
20
     competing interests and maintain an even balance.” Landis, 299 U.S. at 254-55. “[I]f there
21
     is even a fair possibility that the stay … will work damage to some one else, the stay may
22
     be inappropriate absent a showing by the moving party of hardship or inequity.”
23
     Dependable Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir.
24
     2007) (citation and internal quotation marks omitted).
25
     IV.    DISCUSSION
26
            The parties note that while the garnishment of Mr. Grey’s wages is ongoing, it will
27
     take an extended number of years before his wages satisfy the outstanding balance of the
28
     Underlying Judgment. ECF No. 22 at 1:21-25. As part of the Stipulation, Plaintiff’s
                                                   -4-
                                                                                3:18-cv-02329-BEN-JLB
     Case 3:18-cv-02329-BEN-JLB Document 23 Filed 06/03/21 PageID.225 Page 5 of 5



 1
     counsel agrees to file annual status reports outlining to the Court the status of Mr. Grey’s
 2
     repayment, with the first status report to commence on June 1, 2022. Id. at 1:25-2:1. The
 3
     parties ask that the stay remain in effect until (1) the parties stipulate to vacate the stay;
 4
     (2) the Court vacates the stay; or (3) a dismissal of the matter is filed by Plaintiff. Id. at
 5
     2:6-9.
 6
              Given according to the Writ of Execution, Mr. Grey owes $796,055.81, and to date,
 7
     has paid an estimated amount of at least $42,684.00 (consisting of the $34,800.00 per the
 8
     Court’s order plus the $7,884.00 that had already been garnished), Mr. Grey still owes at
 9
     least $753,371.81. Even if Mr. Grey’s entire monthly salary ($12,622.00) were garnished,
10
     it would take Mr. Grey more than sixty (60) years to repay Plaintiff. Both parties agree
11
     to the Court granting the stay in this case, and as such, no damage will be done if the
12
     Court grants the stay. Further, the stay will allow the Court to retain the ability to enforce
13
     the judgment entered while also relieving it of its obligations to hold status conferences.
14
     Thus, the Court GRANTS the Joint Motion.
15
     V.       CONCLUSION
16
              For the above reasons, the Court ORDERS as follows:
17
              1.    This case is stayed until (1) the parties file a stipulation with the Court to
18
     vacate the stay; (2) the Court vacates the stay; or (3) Plaintiff files a dismissal of this case.
19
              2.    During the time the stay is in effect, Plaintiff must file an annual status report
20
     with the Court, each year on June 1st, with the first status report due on June 1, 2022.
21
              IT IS SO ORDERED.
22
      DATED:        June 3, 2021
23                                                           HON. ROGER T. BENITEZ
24                                                            United States District Judge

25
26
27
28

                                                    -5-
                                                                                  3:18-cv-02329-BEN-JLB
